DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2020, 3 March 2021 and 3 September 2021 has been considered by the examiner.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities: Both claims 3 and 16 have subpoints i, ii, iii and i (rather than iv).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 4-5, 7-8, 12-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23  of U.S. Patent No.10,701,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a rearrangement of the claims of the ‘054 Patent and as such, the claims of the ‘054 Patent anticipate the claims of the instant application.
As to claim 1, the ‘054 Patent discloses a method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises (Claim 1: A method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises): 
operating a blockchain interface to a private blockchain on behalf of a plurality of tenants of the host organization (Claim 1: operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization), wherein each of the plurality of tenants operate as participating nodes with the private blockchain (Claim 1: wherein each of the plurality of tenants are participating nodes with the blockchain;); 
granting the plurality of tenants of the host organization access to the private blockchain upon successful authentication with the host organization, wherein public access to the private blockchain is restricted by the host organization (Claim 1: receiving a login request from a user device requesting access ; 
wherein the private blockchain includes a plurality of blocks including at least an initial genesis block and a plurality of standard blocks, wherein each of the blocks are linked together via hash pointers (Implicit to blockchains); 
forming a community sidechain having a plurality of sidechain blocks and linking the community sidechain with the private blockchain via a hash linker from the community sidechain to a fork block on the private blockchain (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises ; 
designating a subset of the participating nodes of the host organization as community member nodes of the community sidechain (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain); 
obtaining consent from each of the community member nodes to share data accessible from within the community sidechain with other member nodes of the community sidechain (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain); 
The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain); and 
sharing data between two or more of the community member nodes of the community sidechain based on the consent granted by each of the community member nodes (Claim 1: and sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node).
As to claim 2, the ‘054 Patent discloses the method of claim 1, further comprising: enforcing access rights to the community sidechain by requiring any participating nodes of the host organization to traverse a consent management layer controlling read and write access to information accessible only to community member nodes of the community sidechain (Claim 2: The method of claim 1, wherein a blockchain consent manager of the host organization requires an asset ID to access the protected data from the blockchain).
claim 4, the ‘054 Patent discloses the method of claim 1, wherein the community sidechain is seeded with the consent obtained from the member nodes of the community sidechain after the consent is written into the private blockchain (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain).
As to claim 5, the ‘054 Patent discloses the method of claim 1, wherein protected data is stored outside of the community sidechain and is accessible to the participating nodes via a reference between sidechain blocks which permits retrieval of the protected data via the consent management layer (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain).
claim 7, the ‘054 Patent discloses the method of claim 1, wherein the community sidechain forms and operates independently of the private blockchain, so as long as a blockchain consent manager selects which participating nodes are member nodes of the community sidechain and the protected data that the member nodes have access to (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain).
As to claim 8, the ‘054 Patent discloses the method of claim 1, wherein participating nodes of the host organization that are not member nodes of the community sidechain cannot access or share the protected data (Claim 10: The method of claim 1, further comprising: creating a participating node with the blockchain for a user associated with the user profile; generating a user specific community sidechain for the user associated with the user profile; adding both the first tenant's node and the second tenant's node to the user specific community sidechain; and wherein sharing the protected data comprises granting access to the protected data to all nodes within the user specific community sidechain).  
claim 12, the ‘054 Patent discloses the method of claim 1, wherein the community sidechain shares medical information for one or more users between a hospital and an insurance provider Claim 6: The method of claim 1: wherein each of the first and second tenants are healthcare customer organizations operating as participating nodes with a healthcare blockchain managed by the host organization; wherein the non-protected data comprises at least a name of a user associated with the first user profile; wherein the protected data comprises at least HIPAA (Health Insurance Portability and Accountability Act) protected medical data stored within the healthcare blockchain via the blockchain asset having the first user profile embodied therein on behalf of the user; and wherein sharing the protected data with the second one of the plurality of tenants comprises the user granting consent to share the HIPAA protected medical data with the second tenant via a second user profile associated with the second tenant). 
As to claim 13, the ‘054 Patent discloses the method of claim, 1 wherein the private blockchain continues after the creation of the community sidechain via additional standard blocks which follow the fork block on the private blockchain (Implicit with blockchains).  
Claims 14-15 and 17-18 recite a medium commensurate in scope to the methods of claims 1-2, and 4-5 and are thus rejected under a substantially similar rationale.
Claims 19-20 recite a system commensurate in scope to the methods of claims 1-2, and are thus rejected under a substantially similar rationale.

Allowable Subject Matter
Claims 3, 6, 9-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2019/0058709 by Kempf et al. discloses tenant management in a cloud network

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432